
	

114 HR 2669 : Anti-Spoofing Act of 2016
U.S. House of Representatives
2016-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 2669
		IN THE SENATE OF THE UNITED STATES
		November 15, 2016 Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		Amend the Communications Act of 1934 to expand and clarify the prohibition on provision of
			 misleading or inaccurate caller identification information, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Anti-Spoofing Act of 2016. 2.Spoofing prevention (a)Expanding and clarifying prohibition on misleading or inaccurate caller identification information (1)Communications from outside the United StatesSection 227(e)(1) of the Communications Act of 1934 (47 U.S.C. 227(e)(1)) is amended by striking in connection with any telecommunications service or IP-enabled voice service and inserting or any person outside the United States if the recipient is within the United States, in connection with any voice service or text messaging service.
 (2)Coverage of text messages and voice servicesSection 227(e)(8) of the Communications Act of 1934 (47 U.S.C. 227(e)(8)) is amended— (A)in subparagraph (A), by striking telecommunications service or IP-enabled voice service and inserting voice service or a text message sent using a text messaging service;
 (B)in the first sentence of subparagraph (B), by striking telecommunications service or IP-enabled voice service and inserting voice service or a text message sent using a text messaging service; and (C)by striking subparagraph (C) and inserting the following:
						
 (C)Text messageThe term text message— (i)means a message consisting of text, images, sounds, or other information that is transmitted to or from a device that is identified as the receiving or transmitting device by means of a 10-digit telephone number or N11 service code;
 (ii)includes a short message service (commonly referred to as SMS) message and a multimedia message service (commonly referred to as MMS) message; and (iii)does not include—
 (I)a real-time, two-way voice or video communication; or (II)a message sent over an IP-enabled messaging service to another user of the same messaging service, except a message described in clause (ii).
 (D)Text messaging serviceThe term text messaging service means a service that enables the transmission or receipt of a text message, including a service provided as part of or in connection with a voice service.
 (E)Voice serviceThe term voice service— (i)means any service that is interconnected with the public switched telephone network and that furnishes voice communications to an end user using resources from the North American Numbering Plan or any successor to the North American Numbering Plan adopted by the Commission under section 251(e)(1); and
 (ii)includes transmissions from a telephone facsimile machine, computer, or other device to a telephone facsimile machine..
 (3)Technical amendmentSection 227(e) of the Communications Act of 1934 (47 U.S.C. 227(e)) is amended in the heading by inserting misleading or before inaccurate.
				(4)Regulations
 (A)In generalSection 227(e)(3)(A) of the Communications Act of 1934 (47 U.S.C. 227(e)(3)(A)) is amended by striking Not later than 6 months after the date of enactment of the Truth in Caller ID Act of 2009, the Commission and inserting The Commission.
 (B)DeadlineThe Commission shall prescribe regulations to implement the amendments made by this subsection not later than 18 months after the date of enactment of this Act.
 (5)Effective dateThe amendments made by this subsection shall take effect on the date that is 6 months after the date on which the Commission prescribes regulations under paragraph (4).
				(b)Consumer education materials on how To avoid scams that rely upon misleading or inaccurate caller
			 identification information
 (1)Development of materialsNot later than 1 year after the date of enactment of this Act, the Commission, in coordination with the Federal Trade Commission, shall develop consumer education materials that provide information about—
 (A)ways for consumers to identify scams and other fraudulent activity that rely upon the use of misleading or inaccurate caller identification information; and
 (B)existing technologies, if any, that a consumer can use to protect against such scams and other fraudulent activity.
 (2)ContentsIn developing the consumer education materials under paragraph (1), the Commission shall— (A)identify existing technologies, if any, that can help consumers guard themselves against scams and other fraudulent activity that rely upon the use of misleading or inaccurate caller identification information, including—
 (i)descriptions of how a consumer can use the technologies to protect against such scams and other fraudulent activity; and
 (ii)details on how consumers can access and use the technologies; and (B)provide other information that may help consumers identify and avoid scams and other fraudulent activity that rely upon the use of misleading or inaccurate caller identification information.
 (3)UpdatesThe Commission shall ensure that the consumer education materials required under paragraph (1) are updated on a regular basis.
 (4)WebsiteThe Commission shall include the consumer education materials developed under paragraph (1) on its website.
				(c)GAO report on combating the fraudulent provision of misleading or inaccurate caller identification
			 information
 (1)In generalThe Comptroller General of the United States shall conduct a study of the actions the Commission and the Federal Trade Commission have taken to combat the fraudulent provision of misleading or inaccurate caller identification information, and the additional measures that could be taken to combat such activity.
 (2)Required considerationsIn conducting the study under paragraph (1), the Comptroller General shall examine— (A)trends in the types of scams that rely on misleading or inaccurate caller identification information;
 (B)previous and current enforcement actions by the Commission and the Federal Trade Commission to combat the practices prohibited by section 227(e)(1) of the Communications Act of 1934 (47 U.S.C. 227(e)(1));
 (C)current efforts by industry groups and other entities to develop technical standards to deter or prevent the fraudulent provision of misleading or inaccurate caller identification information, and how such standards may help combat the current and future provision of misleading or inaccurate caller identification information; and
 (D)whether there are additional actions the Commission, the Federal Trade Commission, and Congress should take to combat the fraudulent provision of misleading or inaccurate caller identification information.
 (3)ReportNot later than 18 months after the date of enactment of this Act, the Comptroller General shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the findings of the study under paragraph (1), including any recommendations regarding combating the fraudulent provision of misleading or inaccurate caller identification information.
 (d)Rule of constructionNothing in this section, or the amendments made by this section, shall be construed to modify, limit, or otherwise affect any rule or order adopted by the Commission in connection with—
 (1)the Telephone Consumer Protection Act of 1991 (Public Law 102–243; 105 Stat. 2394) or the amendments made by that Act; or
 (2)the CAN–SPAM Act of 2003 (15 U.S.C. 7701 et seq.). (e)Commission definedIn this section, the term Commission means the Federal Communications Commission.
			
	Passed the House of Representatives November 14, 2016.Karen L. Haas,Clerk
